Title: From John Adams to John Trumbull, 2 April 1790
From: Adams, John
To: Trumbull, John



Dear Sir,
New York, April 2, 1790

I am again obliged by your favour of the 14. Ult.—Will you be so good as to tell me whether your Mother was of the Family of Stoddards of Northampton.  a Col Stoddard of that Town has left a Splendid Reputation.—I know very little of the Poet J. Adams but have heard that his father was of Newfoundland I think.  Hannah Adams the author of a famous Book upon religious Sects which I have never Seen is a descendant of a migration from Braintree to Medfield.
You make a Distinction between Fortune and Providence, if there is any difference, I should be more proud of the assistance of the latter than of the former, mere Chance would not excite Pride. The favour of Providence would excite a self Esteem and religious veneration, more powerful and consolatory, than Vanity of Pride.
When you talk of my giving “Mr Jay the necessary assistance in settling the Terms of Peace” You make me laugh.  I shall forever acknowledge the Integrity and Abilities of Mr Jay as well as his Industry, and Fortitude, in that negotiation. But do you know the History of the Rise and Progress of that negotiation in Congress as well as in Europe? It is a long and complicated Story which perhaps, the World may read after I am dead, in my hand Writing, with as much Interest as I am this day reading the posthumous “Histoire de mon tems” of the late King of Prussia.  The King in the 321. page of the 2d Vol. gives a Commentary on a Letter of Louis 15 to him, every Line of which revives my Sensations and Reflections from May 1778 to the 30 of Nov. 1782. and from thence to the 3d of Sept. 1783.  “Je suis fort fache que vous ayez conclu le Traité de Hanovre sans m’en avertir.” “J’ai fait de grand choses cette campagne: on a aussi parlé de vous.”  “Je plains la Situation dangereuse où vous vous étes mis pour l’amour de moi; on n’acquiert de la gloire qu’en Se Sacrifiant pour la France; temoignez de la constance et souffrez toujours; imitez l’example de mes autres Allies, que j’ai abandonnés à la vérité, mais auxquels j’ai donné l’aumône lors qu’on les avoit depouillés de toutes leurs possessions.”—“Si, il vous arrivoit malheur, Je vous promets que l’académie francoise fera l’oraison funebre de votre empire, que vous vos ennemis auront détruit.”—“Votre nom Sera placé dans le martyrologe où Se trouve le nom des enthousiastes qui Se Sont perdus pour le Service de la France et cellui des Alliés qu’elle a daigné abandoner.”—“compter que je me concerterai avec vous Sur tous les Sujets ou vous voudrez conformer à tout ce qui S’accorde avec mes interêts.”
This comment will do very well for the Comte de Vergennes; but I shall have a merrier, or a blacker, more gloomy and dismal one to make on the Conduct of Congress.  My Master was worse than my Ally or my Ennemy.
If the Debate and Decision on the Presidents Power of Removal has occasioned rancour, would you advise me to give up and destroy the Ballance between the Executive and Legislative to avoid that Rancour?  give up this Equilibrium and you will have a Senate of Venice, without an Inquisition and You know that this goodly device of an Inquisition, is the only Thing that restrains that Senate from being a worse Tyranny than it is.
Retirement would allow me all the Activity I want which is Exercise in my farm, and Ardour among my Books and Papers, where in my opinion I could do as much good to this Country and more to others, than in any public office whatever. But if I should return to the Bar, as many Presidents of Congress and Governors of States have done, I could do more service to my Sons, who have a great demand upon my, than I can possibly do in public. So that I assure you after very mature deliberation I am quite reconciled and resigned to retire from public Life.
I believe I am no more inclined than you are, by Principle or by Taste or by Habit, to an Imitation of the Pageantry of foreign Courts.—You will agree with me, that for the President to live in a mean house,—to ride in mean Carriage &c would degrade him in the Eyes of all Foreigners—and even of our own People.—The first Man in the Nation must not be worse accommodated and make a meaner Appearance than ordinary Gentlemen of fortune do in our Seperate States and capital Towns.—This would be Evidence not only of a Sordid Character in the Nation: but of a false, affected and hypocritical Policy.  There is therefore a Medium to be observeded.  I do however know that Magnificence imposes on this People as much as on any other.  It has been one great Cause of the Influence and Popularity of Washington Hancock and others.  The Numbers Who worship Splendor are greater than that of those who despise it.—Humphreys, whom I love as you do, may do well to lay aside his french Embroidery.—I never wore any in Europe but I must now from necessity wear over again my French Cloaths; for my salary will notaAdmit (thanks to New England Representatives) of my purchasing new ones, more cheap & plain.
I must now my friend come to Something more grave and important to myself, my family and the Public. in my former Letters I wrote you in a Style of Vanity, Pretension, assumption and Presumption.  You may possibly in the sequel think this Letter not less tinctured with the Same Stains, But I assure you I feel very humble.  In the year 1758 I became the humble Friend and the favourite Youth of Mr Gridley, Mr Otis and Mr Thatcher and continued to be distinguished by the affection and Confidence of all three of them till their Deaths.  To Otis and Thatcher, I was endeared by my political Principles as well as my Studies in the Law, and in general Science and Literature.  in 1760 I attended and reported their arguments on Writs of assistance.  I was admitted to their most Secret Councils and their inmost Thoughts upon public offices constantly till 1764.  I became a conspicuous Character, and obtained a Name as a public Writer, both in Europe and America, before the Repeal of the Stamp Act.  Many of my Writings were reprinted in England, and in Philadelphia in 1765— in 1765 I was chosen by Boston with Gridley & Otis to argue before the Governor and I continued a public Writer in 1766 and 1767—in 1768 and 1769—I drew the Instructions of the Town of Boston to their Representatives, and placed before the Public these Principles which prevailed. in 1770 I was a Representative for the Town of Boston and in the same Year by laying before the People the true State of the Law, convinced them in the Trial of Reston and his Party of Soldiers, convinced them that they had no hopes from Mobs and Riots or Courts of Justice: but that there only Resource was in Arms, and a disciplined Militia. in 1772 I laid before the Public with my Name; the true State of the Law and the true Principles of the Constitution, relative to the Independence of the  Judges in Eight Letters to general Brattle.  These Writings produced the Impeachment of C.J. Oliver, and the Refusal of Juries grand and petit to serve under him.—and this produced the Revolution.  In 1773 and 1774 I was chosen by both Houses into his Magistys Council and negatived first by Hutchinson and then by Gage.—In 1771 or two I was consulted by the Committee of the two Houses House in all their Controversy with Hutchinson about the Authority of Parliament as I was likewise about the Impeachment of the C Justice. in 1774 I wrote the Novanglus’s. In 1774 to 1778 I was in Congress and formed the Union of the Colonies.  From 1778 to 1788 I was in Europe. We are now in 1790.—You see by these hints that my Soul and Body have been devoted to the Public for thirty Years.  The Success that has in all this Period attended the Public in every Thing in which I have been engaged, astonished and overwhelms me whenever I look back upon it.  My Mind and Heart are full and my Eyes flow,—not with Vanity nor Pride; but with Wonder and with gratitude.  Thus far you will Say, I sett up my Pretensions very high.—But the Reverse of the Picture mortifies all my Vanity and what is more gives one very Serious Apprehensions of great Calamities to the Public.—Through the whole thirty Years, I have Seen and felt that the Public have been Served against their Wills.  I have Seen affection and Gratitude and Enthusiasm for Others, but never for me.  A Reluctance to receive and acknowledge my Services has ever been apparent.  a constant Pleasure has been taken in throwing little Slights, and Sly mortifications and Sometimes cruel Insults in my Way.—But this is not the Worst.  I have Seen such Characters and as Will. Molineuse; Dr Young Common sense Paine and fifty others, run away with the Passions and Confidence of the People, obtain more Influence than I had, and propagate Principles and systems destructive to the People and the public good, in Spight of all the Arguments I could Use and all the Interest I could make with them or the People.  If there was an End of these Things, I should be happy.  But there is more of this Spirit than ever, and I see my Friends and the Friends of the Public duped in so gross a manner, that I despair.  A lying Maneuvre, brought me into my present Seat in a manner that invites every Puppy to give himself Airs.—By Writing to the Southern States that New England would not vote generally for Washington and by Writing to New England that Virginia and S. Carolina would not vote for him, they raised an Apprehension that I should be President; to prevent which so many Votes were thrown Away that I had not a Majority—And what hurt me more than all the rest, even Connecticutt was the Dupe of this Intrigue.
The Consequence of this is, a general popular Opinion that I stand on so weak ground, that I may be insulted in Gazettes and Pamphlets at Pleasure.—When my salary came on, all Possibility was taken away from me, either of entertaining foreigners or my own Countrymen; in a manner that is necessary to obtain that general Acquaintance and Information that is to be desired in my Station and that would be indispensable; if a certain Melancholly Contingency should happen.  This was New England Policy to give the President One fifth more than he ought to have had and the V.P. one fifth less.—This is but one Instance among many.—When I had been a slave in Europe for many years and had made them a Peace, instead of sending me the Commission of an Ambassador as common decency would have dictated, they sent me a Vote moved by Massachusetts Delegates cutting off one fifth of my Salary.—I have Seen the Utmost delicacy used towards others: but my Feelings have never been regarded.  There has been more little Malignity to me, than to Jonathan Sewel, Silas Denne, or Benedict Arnold.  Whether this is owing to too much openness, or Warmth or to too decided Systems I know not.  This Language of Complaint, Sir does not proceed from a mortified heart: but from serious Apprehension for the Public.—If any Act is expected from me in my present Station, towards introducing a right Way of thinking among the People and just Principles of  a well ordered Government, why am I not supported?  If the deprecated Event should happen, as it may, (for this People deserves it for what I know) I must be President or resign.  If the Friends of the Country will name me a Man, in whom the People will unite better than in me, I will resign without hesitation, and should take a greater Pride in that Resignation, than in serving in the office of President even to General Satisfaction. For I know it would be better for me and for my family. in private Life I am very sure I should enjoy a green contented and healthy old Age, and leave my family prosperous and happy.  If that office should ever fall upon me for my sins, I see nothing but Vexation Disease and Death for myself, and nothing but Poverty Pride and an humiliating Fall, for my Children.
I feel the Want of a confidential Communication with my friends.  Serious Events await this People, if they cannot agree upon a Successor to the Chair.—The question must be considered. The People are Uneasy, and will be, untill Some one is held up to them, as likely to succeed without all Doubt.—Let it be determined and an End put to questions about it.—Or at All Events I will put an End to them as far as they regard me by a Resignation.—I know of no Man of your Judgment and Information, more independent and unconnected than yourself, and therefore I write to you with this freedom and Confidence.—If I could have foreseen what has happened I would have refused my present Situation.  But I was deceived by Positive assertions, which prove to be without foundation.—I was assured from many Quarters that altho I had not a Majority of Votes, it was the Desire of the Continent that I should be V.P.  This is now suffered to be called in Question. I was also assured that a Provision should be made for me that would enable me to support my Rank, and maintain the Reputation I had with foreign nations as well as the Consideration that was due to me and my Office from the People of America.  These Promises have not been fulfilled.  The Artifice of some and the simplicity of others, has dissappointed me.—If it affected me and mine only I should be patient: but it injures the Public and threatens still greater Mischiefs.  I must therefore at all Events, some how or other get out of this Embarrassment.
I do not however intend to let you slumber very long.—Whether in public or private Life I live and die a zealous active friend to my Country.  There are many Things which want Attention.  Many Things wrong, which cannot be set right but by Correspondence or Consultation among Men of Knowledge—Our Morals, our Commerce, our Governments all want Reformation. And if you will promise me not to hitch me into some of your Satirical Verses, I will descend to some Particulars.
I am with / great and sincere Esteem, dear sir / your friend and servant

John. Adams
P.S. How extensive may be your meaning, when you doubt, whether “any Imitation of the Pageantry of Foreign Courts” would strengthen Government, may be uncertain.  But would you banish Representation and Appearance altogether? How can We agree?  S.C. and Virginia have been Used to more Representation, than Pensylvania.  All the other States are in Habits of more of it, than New England.  Massachusetts and New Hampshire had more than Connecticut.  The Governors of all the States have felt the necessity of preserving since the Revolution nearly the Same Appearance, that was exhibited before the War.  The Common People in the S. States would laugh at a Governor as simple as the Chief Magistrate of Connecticut.  Some reasonable medium therefore Seems necessary, for the President.  We must consider that he has Intercourse not only with the People of all the States but with Foreigners.  I am a sincere Enquirer after Truth and if I am sure of any Thing from Experience, I am sure of this that Appearances have great Weight on the Imaginations of a great Majority the People.  Elegant Figures, graceful Attitudes and Motions, easy manners, a polite Address; an handsome Countenance; have charms in them among all Peoples that I have seen, and fascinate Multitudes on whom Reason Eloquence and Virtue would be lost.  Many of our own People are bewitched by them, more than any other.  In the 3 Vol. of J.J. Rousseaus Emile, p.230 you will find some Thoughts upon this subject which merit Attention—Least you should not have the Book at hand I will transcribe some of it.—If Rousseau was not Republican enough—if he was not a sufficiently zealous Advocate for simplicity frugality, Moderation &c I know not where to find one who is. The Passage is this.
Une des Erreurs de notre Âge, est d’employer la raison trop nue, comme Si les hommes n’etoient qu’esprit.  En négligeant la langue des Signes qui parlent à l’imagination, l’on a perdu le plus énergique des langues.  L’impression de la parole au coeur est toujours foible, et l’on parle au coeur par les yeux bien mieux que par les oreilles.  En voulant tout donner au raisonnement, nous avons réduit en mots nos preceptes, nous n’avons rien mis dans les Actions.  la Seule raison n’est point active; elle retient quelquefois, rarement elle excite, et jamais elle n’a rien fait de grand.  Toujours raisonner est la manie des petits esprits, les Ames fortes ont bien un autre langage; c’est par ce language qu’on persuade et qu’on fait agir.
J’observe que, dans les Siécles modernes, les hommes n’ont plus de prise les Uns Sur les Autres, que par la force, et par l’intéret; au-lieu que les Anciens agissoit beaucoup plus par la persuasion, par les affections de l’ame, parce qu’ils ne negligeoient pas la langue des Signes.  Toutes les conventions Se passoient avec Solemnité pour les rendre plus inviolables: avant que la force fût établie, les Dieux étoient les Magistrats du Genre humain; c’est par-devant eux que les particuliers faisoient leurs traités, leurs Alliances, prononçoient leurs promesses; la face de la terre étoit le livre où S’en conservoient les Archives.  Des Rochers, des Arbres, des monceaux de pierres consacrés par ces actes, et rendus respectables aux hommes barbares, etoient les feuillets de ce livre, ouvert Sans cesse; à tous les yeux.  Le puits du Serment, le puits du vivant et voyant, le vieux chêne de Mambré, le monceau du témoin; voila quel étoient les monumens grossiers, mais augustes, de la Sainteté des contrats; nul n’eût ôsé d’une main Sacrilége attenter à ces monumens; et la foi des hommes étoit plus assurée par la garantie de ces témoins muets, qu’elle ne l’est aujourd’hui par toute la vaine rigueur des loix.
Dans le Gouvernement, l’auguste appareil de la puissance royale en imposoit aux Sujets.  Des marques de dignités, Un trône, Un Sceptre, une robe de pourpre, une couronne, un bandeau, étoient pour eux des choses Sacrées.  Ces Signes respectés leur rendoient vénérable l’homme qu’ils en voyoient orné; Sans Soldats, Sans menaces, Si-tôt qu’il parloit, il étoit obéi.  Maintenant qu’on affecte d’abolir ces Signes, qu’arrive-t-il de ce mépris? Que la Majesté royale s’efface de tous les coeurs, que les Rois ne se font plus obéir qu’à force de troupes, et que le respect des Sujets n’est que dans la crainte du châtiment.  Les Rois n’ont plus la peine de porter leur diadême, ni les Grands les marques de leur dignités; mais il faut avoir cent mille bras toujours prêts pour faire exécuter leur ordres.  Quoique cela leur Semble plus beau, peut-être, il est aisé de voir qu’à la longue cet echange ne leur tournera pas à profit.  Le Clergé Romain a très habillement conservés ces Signes, et, a son example, quelques Republiques, entre Autres celle de Venise.  Aussi, le Governement Vénetian, malgre la chûte de l’etat, jouit-il encore, Sous l’appareil de son antique majesté, de toute l’affection, de toute l’adoration du peuple; et apres la Pape, orné de sa Tiare, il n’y a peut être ni Roi, ni Potentat, ni homme au monde aussi respecté que le Doge de Venise, sans pouvoir, sans Autorité, mais rendu Sacré par sa pompe, et paré Sous sa corne ducale, d’une coiffure de femme.  Cette cérémonie du Bucentaure, qui fait tant rire les sots, feroit verser à la populace de Venise tout son Sangue pour le maintien de son tyrannique Gouvernement.
Ce que les Anciens ont fait avec l’eloquence est prodigieux, mais cette eloquence ne consistoit pas Seulement en beaux discours bien arrangés, et jamais elle n’eut plus d’effet que quand l’orateur parloit le moins.  Ce qu’on disoit le plus vivement ne S’exprimoit pas par des mots, mais par des Signes; on ne le disoit pas, on le montroit.  l’Object qu’on expose aux yeux, ébranle l’imagination, excite la curiosité, tient l’esprit dans l’Attente de ce qu’on va dire, et Souvent cet Objet seul a tout dit.  Trasibule et Tarquin coupant des têtes de Pavots, Alexandre appliquant Son Sceau Sur la bouche de son favori, Diogène marchant devant Zénon, ne parloient-ils pas mieux que s’ils avoient fait de longs discours? Darius engagé dans la Scythe avec son armée, recoit de la part du Roi des Scythes Un Oiseau, une grenouille, une Souris et cinque fléches.  L’Ambassadeur remet son present, et S’en returne, Sans rien dire.  De nos jours cet homme eût passé pour fou. cette terrible harrangue fut entendue, et Darius n’eut plus grande hâte que de regagner son pays comme il put.  Substituez une lettre à ces Signes; plus elle sera menaçante, et moins elle effraiera: ce ne sera qu’une fanfarinade dont Darius n’eût fait que rire.
Que d’Attentions chez les Romains à la langue des Signes; Des Vêtemens divers selon les Åges, selon les conditions; des toges, des Sayes, des Pretectes, des bulles, des laticlaves, des chaires, des Licteurs, des faisceaux, des haches, des couronnes d’or, d’herbes, de feuilles, des ovations, des triomphes, tout chez eux étoit appareil, representation, cérémonie, et tout faisoit impression Sur les coeurs des citoyens.  il importoit a l’etat que le Peuple S’assemblât en tel lieu plutot qu’en tel autre;  qu’il vit ou ne vit pas le Capitole; qu’il fût ou ne fût pas tourne du côté du Sénat; qu’il délibérât tel ou tel jour par préférence. Les Accusés changeoient d’habit, les Candidats en changeoient; les Guerriers ne vantoient pas leurs exploits, ils montroient leurs blessures.  A la mort de Cæsar, j’imagine un de nos orateurs voulant emouvrir le Peuple, epuiser tous les lieux communs de l’art pour faire une Pathetique description, de plaies de Sang de Cadavre. Antoine fait  apporter le Corps.]

